IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,360-01


                          EX PARTE LIONEL SABATIER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. C-20,900-A IN THE 173RD DISTRICT COURT
                            FROM HENDERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance in a drug free zone and sentenced to five years’ imprisonment. He did not

appeal his conviction.

        Applicant contends that his plea was involuntary because he was misadvised regarding parole

eligibility by his counsel. Applicant also contends that his trial counsel rendered ineffective

assistance because counsel failed to investigate the validity of the drug free zone finding.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings of fact as to what

investigation trial counsel performed before advising Applicant to plead guilty to the charges. The

trial court shall also make specific findings as to whether counsel told Applicant that he would be

eligible for parole in seven months and three days, despite a conviction for an offense committed in

a drug free zone. If the court finds counsel gave inaccurate advice as to parole, it should make

specific findings as to whether that advice induced Applicant to plead guilty. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: December 10, 2014
Do not publish